The petition alleged and the demurrer admitted that The Southern Ohio Electric Company and The Adams County Power 
Light Company, Ohio corporations, were wholly owned subsidiaries of The Columbus Railway, Power  Light Company, also an Ohio corporation. On May 13, 1937, these wholly owned subsidiaries were merged into the parent company, The Columbus Railway, Power  Light Company, under the name of Columbus Southern Ohio Electric Company. In other words, The Columbus Railway, Power  Light Company had changed its name and absorbed its wholly owned subsidiaries.
The interests of the stockholders of The Columbus *Page 206 
Railway, Power  Light Company under its changed name were not altered in any manner.
As was said by the trial court in the instant case:
"By consolidation in this case, there has been no change in the identity of the ownership. The three companies which were consolidated were under the same ownership and operated by the same interests. The state received full payment for the year's license, and to require that another full year's payment be made would be to require plaintiff to pay double for the same privilege which others receive for one annual payment.
Under what seems to me to be the clear language of Section 8623-68, General Code, there was no "transfer of ownership" involved in the instant case.
The Attorney General's Opinion for 1928, No. 2066, cited in the majority opinion, is not inconsistent with anything here said.